PER CURIAM.
The Department of Highway Safety appeals from a final order of the circuit court granting appellee’s petition for writ of cer-tiorari pursuant to section 322.31, Florida Statutes (1985). We treat the appeal as a petition for writ of certiorari, Fla.R.App.P. 9.040(c); City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982); Stansberry v. City of Lake Helen, 425 So.2d 1157 (Fla. 5th DCA 1982), and deny the petition.
PETITION DENIED.
UPCHURCH, C.J., ORFINGER and COBB, JJ., concur.